Case 8:20-cv-01587-MSS-TGW Document 1 Filed 03/30/20 Page 1 of 15 PageID 1



                  IN THE UNITED STATES DISTRICT COURT
                                                                     2020 MAR 30 PM 4:48
                FOR THE MIDDLE DISTRICT OF TENNESSEE

                             NASHVILLE DIVISION                      "      ` '' `    ~' T



                                                 CIVIL NO. 0 3        0   027 7
JAMES NATHANIEL DOUSE,
                     Plaintiff, Pro Se
                 Vs.

NEAL COMMUNITIES OF SOUTHWEST FLORIDA, INC.
                      Defendant.




                                  COMPLAINT

Come Now the Plaintiff, JAMES NATHANIEL DOUSE, filing this lawsuit

against NEAL COMMUNITIES OF SOUTHWEST FLORIDA, INC, a FLORIDA

CORPORATION and Hereinafter will reference as the Defendant.


Plaintiffs Complaint and Exhibits supports its position against Defendant's Actions

From August 2019 to date.


This is not a "Shotgun" Pleading. The Defendant actions is a direct and

proximate consequence of Violations of The Civil Rights Act of 1964 and 1968

and Violation of the Federal Fair Housing Act, Violation Veteran Administration

Law, Violation of Federal Statutes and Violation of Florida Statute Statutes.
Case 8:20-cv-01587-MSS-TGW Document 1 Filed 03/30/20 Page 2 of 15 PageID 2



Case Number:

                               I. INTRODUCTION

1). Section 42 USC 1983 ...Enforces The Equal Protection Clause ...of the

Fourteenth Amendment to the United States Constitution.

1).Pursuant to 42 U.S. Code § 1983 - Civil action for deprivation of rights
"Every person who, under color of any statute, ordinance, regulation, custom, or
usage, of any State or Territory or the District of Columbia, subjects, or causes to
be subjected, any citizen of the United States or other person within the
jurisdiction thereof to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws, shall be liable to the party injured in an
action at law, suit in equity, or other proper proceeding for redress, except that
in any action brought against a judicial officer for an act or omission taken in such
officer's judicial capacity, injunctive relief shall not be granted unless a declaratory
decree was violated or declaratory relief was unavailable. For the purposes of this
section, any Act of Congress applicable exclusively to the District of Columbia
shall be considered to be a statute of the District of Columbia."


Even in a failed attempt or when any Attempt is made, it is still illegal.

Where "No person shall be denied the equal protection of the laws".

2). Under 10.8 Title VII, Civil Rights Act of 1964 RETALIATION.

Plaintiff seeks damages against the defendant for Retaliation, Violation of my

Protected Constitutional Rights, Violation of The Fair Housing Act...... Intimation,

Threats, Indifferent Treatment, Stereotypes, Disregard of an active Sale Contract

Which is a "Breach of Fiduciary Duty".


Again, "It shall be unlawful to discriminate against any individual with respect to
his compensation, terms, conditions, or privileges of employment..... an

                                     Page 2 of 15
Case 8:20-cv-01587-MSS-TGW Document 1 Filed 03/30/20 Page 3 of 15 PageID 3




Case Number:

individual's race, color, religion, sex, or national origin ....... Title VII, Civil Rights

Act of 1964:

3). Under "color of law," it is a crime for one or more persons using power given
by a governmental agency (local, state or federal), to deprive or conspire willfully
to deprive another person of any right protected by the Constitution or laws of the
United States.
---Pursuant to TITLE 18, U.S.C., SECTION 242

Whoever, under color of any law, statute, ordinance, regulation, or custom,
willfully subjects any person in any State, Territory, Commonwealth, Possession,
or District to the deprivation of any rights, privileges, or immunities secured or
protected by the Constitution or laws of the United States, ... shall be fined under

See Exhibit "A"; See Exhibit "L" Emails 1 of 4 to 4 of 4

See Exhibit "I", See Exhibit "J"



4). Veteran Administration Benefits that is Afforded me and that Defendant is
attempting to Block and Distort, deprivation me of my rights, privileges.

VA $ 0 Down........ the had me to put down over $22,000.00

VA Flexible Credit

VA Lower Rates

VA NO Mortgage Insurance

VA Closing Cost

Manatee County Florida Property Tax Exemption

Manatee County Florida Ad valorem Taxation Exemption

                                      Page 3 of 15
Case 8:20-cv-01587-MSS-TGW Document 1 Filed 03/30/20 Page 4 of 15 PageID 4



Case Number:


5). See Exhibit "A" an Unprovoked and without warning this person, J. Geoffrey
Pflugner or someone using his information, emailed me with an Attempt to

Threaten and or intimidate me regarding Purchasing of Housing. This person had

no reason to email.me, Stating I could lose my House. Starting January 01,

2021 ........... If I do not Reapply for 100% VA Disability which enables me to

apply for my annual Florida Tax Exemption Status. In my view that was a direct

Threating, an Intimidating email letter address to me without cause. Unless he was

coerced by one of his employees

Ms. Teresa Thurmond
Closing Coordinator
Allegiant Title Professionals, LLC


Question, Why would I lose my house if I pay all my Florida Taxes and

Mortgage.....rather I apply for Florida Homestead Tax exemption or not.

...He Further tried to Threating, an Intimidating stating he is the "Boss" and

"General Legal counsel of Sarasota County Property Appraiser". I never asked

him for his job title nor job status. That is a direct Threat which violate Fair

Housing Act.

6). See Exhibit `B" where it clearly shows that I am an Honorable Discharge
Disabled Vietnam Veteran, It shows that I Permanent and Total Disable since

June 2010. I am Over 55 years Old.
                                   Page 4 of 15
Case 8:20-cv-01587-MSS-TGW Document 1 Filed 03/30/20 Page 5 of 15 PageID 5




Case Number:


7). See Exhibit " E " showing both Tax Exemption Letters that were Verified
through the Department of Veteran Affairs ...... Twice.one from Property Appraiser

Lee County Florida and one from Manatee County Florida



   Veteran Administration Law and Qualifications as Permanent and Total

8). When Your VA Disability Rating is Permanent, VA deems a disability
"permanent" when it is reasonably certain, based on medical evidence that the
level of impairment will continue for the rest of the veteran's life. For this reason,
VA is allowed to take age into account when determining whether a disability is
permanent and it can be more difficult for younger veterans to be considered
pennanently disabled. When VA decides a veteran's service-connected condition
is permanent in nature, it no longer requires veterans to attend re-examinations.

See Law According to 38 CFR § 3.327, I am exempt from future examinations



  9). when: Your condition is static (unchanging);
   Your condition has "persisted without material improvement for a period of five
years or more" (i.e., stabilized rating); The "disability from disease is permanent
in character and of such nature that there is no likelihood of improvement;"

  You are over 55 years of age, although some exceptions may apply;

  The rating you received is the prescribed minimum rating; or

  If a lower rating would not affect your combined disability rating

---Protected VA Disability Ratings



                                     Page 5 of 15
Case 8:20-cv-01587-MSS-TGW Document 1 Filed 03/30/20 Page 6 of 15 PageID 6



Case Number:

10). Not this person, Mr. J. Geoffrey Real Estate Department nor this person
Ms. Teresa Thurmond nor the Defendant, But The United States Congress has
determined that under certain conditions it is not necessary for VA to expend
resources to check on a veteran's service-connected condition. As a result, some
disability ratings can become "protected." A protected disability rating is a VA
disabili , rating that cannot be reduced or revoked by VA in the future. This is
known as a "protected rating." There are several types of protected ratings,
including the following:


---VA Ratings at 10 Years .... From Since June 2010 .... June 2020 is 10

years...... Meaning I am Fully Eligible for Florida Tax Exemption

Status...... without Retesting.

VA cannot sever service connection for Veterans who have been rated for that
condition for 10 years or more.

If VA rates you as permanently and totally disabled, your disability rating should
not be reduced. Permanent and Total Disability means your service-connected
condition is 100 percent disabling with no chance of improving. As a result, VA
will not schedule you for any further C&P examinations.



11).Also, Other Requests and Demands made before closing by The Defendant:

A). I do not have to have a Florida Drivers License to Purchase a Home

in Florida ..... I live in the state of Tennessee ...... and the Defendant wants me to have

Florida ID or Florida Drivers License to close on my house. AND .......If I do not

come to closing by there timeline then, .......They want to charge me $200 per day

until I close. See Exhibit " C " Sales Contract August 07, 2019. I do not plan to

                                      Page 6 of 15
Case 8:20-cv-01587-MSS-TGW Document 1 Filed 03/30/20 Page 7 of 15 PageID 7




Case Number:


get a Florida Drivers License any time soon, only after I complete my move to

Florida. See Exhibit " D " showing my valid Tennessee Drivers License.



12). The Defendant Demanded these items, which I do not have:

B) Florida driver's licenses or Florida identification cards for non-drivers..

C) Florida vehicle tag number(s) on all vehicles privately owned.

D) Manatee County Voter's Registration card or Declaration of Domicile. ...My
car will remain in Tennessee/Georgia ....... Not Florida

E) Resident Alien Card if not a US Citizen ...........................................there is no
Resident Alien Card, I am a United States Citizen.

F) Copy of the entire trust agreement, or a recorded memorandum of trust, if
property is held in a trust..... there is not a Trust to give the Defendant.




                                          Page 7 of 15
Case 8:20-cv-01587-MSS-TGW Document 1 Filed 03/30/20 Page 8 of 15 PageID 8



Case Number:


13).

           II.    CAUSE OF ACTION, INCIDENTS and OFFENSES:

   • Violation 42 U.S.0 Sec. 1983;

   • Review Articles of Incorporation of State of Florida

   • Florida State Statute: 196.081 " Tax Exemption for certain
     permanently and totally disabled veterans and for surviving spouses of
     veterans; exemption for surviving spouses of first responders who die in the
     line of duty.-"

   • Violation of The Fair Housing Act, American Disability Act also I am a

   • Senior Citizen.

   • Violation of Civil Rights Act of 1964: See Retaliation.

   • Plaintiff seeks damages against the defendant for Retaliatory Threats and

   • Intimation, Violation of my Protected Constitutional Rights, Violation of

       The Fair Housing Act.

   • Threats, Indifferent Treatment when Constructing the house, Stereotypes

   • undo Harassment toward Buyer and Harshness toward Pentagon Federal

   • Credit Union Mortgage Loan Processor, Disregard of an active Sale Contract


                                  Page 8 of 15
Case 8:20-cv-01587-MSS-TGW Document 1 Filed 03/30/20 Page 9 of 15 PageID 9




Case Number:

   • and .....erroneously charging me $200 per Day .... all of Which is a "Breach of

   • Fiduciary Duty".

   • Neal Community Additional Violations ..... According to 38 CFR § 3.327,

   • Violation of my Protected Constitutional Rights...... The Equal Protection
     Clause is part of the Fourteenth Amendment to the United States
     Constitution.


                  III. JURISDICTION AND VENUE

14). Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1332(a)(1), as

the matter in controversy exceeds $Two Hundred Thousand Dollars, diversity of

citizenship exists between the Plaintiff and the Defendant............


15).Venue is appropriate in this district under 28 U.S.C. § 1391(a)(2) and under

28 U.S.C. § 1391(b)(2) because a substantial part of the events giving rise to the

claims occurred in this District and the unlawful conduct of Defendant, out of

which the cause of action arose, took place in this District.



                   IV. PARTIES

16). Plaintiff, JAMES NATHANIEL DOUSE is a resident of The Great State

Tennessee and lives in that judicial district.

                                     Page 9 of 15
Case 8:20-cv-01587-MSS-TGW Document 1 Filed 03/30/20 Page 10 of 15 PageID 10



 Case Number:


 17).Defendant, NEAL COMMUNITIES OF SOUTHWEST FLORIDA, INC.,
 principal place of business is in Florida, Where the Florida State Legislator has

 enacted both the Articles of Incorporation, regarding how businesses are to govern

 their business within the confines and in accordance to Florida State Law.



 18). Defendant, HEAL COMMUNITIES OF SOUTHWEST FLORIDA, INC.,
 principal place of business is in Florida, Where the Florida State Legislator has

 enacted both the Articles of Incorporation, regarding how businesses are to govern

 their business within the confines and in accordance with Florida State Law.

 19).

                     V.    FACTS: Redress of grievances

          THIS COURT'S HAS THE POWER TO GRANT RELIEF

 Section 13(b) of the FTC Act, 15 U.S.C. §53(b), empowers this Court to grant
 injunctive and such other relief as the Court may deem appropriate to halt and
 redress violations of any provision of law enforced by the FTC. The Court, in the
 exercise of its equitable jurisdiction, may remand ancillary relief, including
 rescission or reformation of contracts, restitution, the refund of monies paid, and
 the disgorgement of ill-gotten monies, to prevent and remedy any violation of any
 provision of law enforced by the FTC."




                                    Page 10 of 15
Case 8:20-cv-01587-MSS-TGW Document 1 Filed 03/30/20 Page 11 of 15 PageID 11



 Case Number:

 20).

 In Conclusion,

           THIS COURT'S HAS THE POWER TO GRANT RELIEF
 Section 13(b) of the FTC Act, 15 U.S.C. §53(b), empowers this Court to grant
 injunctive and such other relief as the Court may deem appropriate to halt and
 redress violations of any provision of law enforced by the FTC.

 The Court, in the exercise of its equitable jurisdiction, may remand ancillary relief,
 including rescission or reformation of contracts, restitution, the refund of monies
 paid, and the disgorgement of ill-gotten monies, to prevent and remedy any
 violation of any provision of law enforced by the FTC."


 In the Words and Prayer of The Late Rev. Joseph E. Lowery,

 "We ask you to help us work for that day when black will not be asked to get in
 back; when brown can stick around; when yellow will be mellow; when the red
 man can get ahead, man; and when white will embrace what is right,"... year 2009.


 Defendant is in Clear Violation of this Landmark 1964 and 1968 Civil Rights Act,

 Federal Housing Act, American Disabilities Act and multiple Federal Statutes,

 Wherefore, Plaintiff demands Judgement against Defendant for 10,000,000.00

 (Ten Million Dollars) for Compensatory damages in addition to all Court Costs,

 Miscellaneous Fees, Aggravating circumstances damages, punitive damages and

 other damages allowable by law as This Court deems Appropriate, Fair and Just.



                                    Page 11 of 15
Case 8:20-cv-01587-MSS-TGW Document 1 Filed 03/30/20 Page 12 of 15 PageID 12



 Case Number:


 We earnestly Pray.




 Respectfully Submitted

 Date March 30, 2020
                           Jai                use Plaintiff, Pro Se
                           61
                          718 Thompson Lane
                           Bldg. 108 Unit 124
                           Nashville, Tennessee, 37204


                                 Page 12 of 15
Case 8:20-cv-01587-MSS-TGW Document 1 Filed 03/30/20 Page 13 of 15 PageID 13



 Case Number:

                          CERTIFICATE OF SERVICE

 I hereby certify that on March 31, 2020, I cause the Party below to be served

 at their addresses via Process Server:




 Mr. Steven Abraham, President/Manager

 NEAL COMMUNITIES OF SOUTHWEST FLORIDA, INC

 5800 LAKEWOOD RANCH BLVD. NORTH

 SUITE A

 LAKEWOOD RANCH, FLORIDA 34240




 Respectfully Submitted

 Date March 31, 2020                     W,  9      75-~~
                            Ja   s Nathaniel Douse Plaintiff, Pro Se
                            6l-'V848-4415
                            718 Thompson Lane
                            Bldg. 108 Unit 124
                            Nashville, Tennessee, 37204


                                   Page 13 of 15
Case 8:20-cv-01587-MSS-TGW Document 1 Filed 03/30/20 Page 14 of 15 PageID 14



 Case Number:
                          CERTIFICATE OF SERVICE

 I hereby certify that on March 30, 2020, I cause the Parties below to be served

 at their addresses via United States Postal Certified Mail.

 Attorney General
 Department of Legal Affairs
 The Capitol PLO
 Tallahassee, Florida 32399-1050

 Michael J. Missal
 Dept of Veterans Affairs
 Office of Inspector General
 Office of Counselor (50C)
 810 Vermont Ave, NW
 Washington, DC 20420

 Office of Civil Rights
 Civil Division,
 U.S. Department of Justice
 950 Pennsylvania Ave., N.W.
 Washington, D.C. 20530-0001

 US Department of Justice
 Civil Rights Division
 Criminal Section - 4CON
 950 Pennsylvania Avenue, NW
 Washington, DC 20530

 US Department of Justice
 950 Pennsylvania Avenue, NW
 Civil Rights Division
 Disability Rights Section - 4CON
 Washington, D.C. 20530



                                    Page 14 of 15
Case 8:20-cv-01587-MSS-TGW Document 1 Filed 03/30/20 Page 15 of 15 PageID 15



 Case Number:

 Department of Veterans Affairs
 Office of General Counsel
 810 Vermont Avenue, NW
 Washington, DC 20420

 Office of Chief Counsel
 VA Regional Office
 3322 West End Avenue, Suite 509
 Nashville, TN 37203

 St. Petersburg VA Regional Office
 Bay Pines VA Healthcare System
 9500 Bay Pines Blvd.
 Bay Pines, FL 33744




 Respectfully Submitted

 Date March 30, 2020
                           Jam Nathaniel Douse Plaintiff, Pro Se
                           615-948-4415
                          718 Thompson Lane
                          Bldg. 108 Unit 124
                          Nashville, Tennessee, 37204

                                  Page 15 of 15
